Douglas, J.,
dissenting. I respectfully dissent. R.C. 2721.12 does not provide for the Attorney General to be made a party to a cause of action challenging the constitutionality of a statute. Rather, the section provides that the Attorney General shall be served and shall be heard (presumably if she chooses to be heard), and, accordingly, the motion by the Attorney General to intervene is not in order and should be found to be not well taken. In fact, in the case now before us, the relator complied with the statute and served the Attorney General with a copy of the complaint, and now the Attorney General, as a matter of right, shall be heard without resorting to further motion or pleading.
The statute, R.C. 2721.12, makes clear who shall be joined as a “party.” If we expand the universe of “parties” to include the Attorney General, then if she chooses not to answer, participate, or be heard, would we grant a default judgment against the nonresponding party^ — -Attorney General? Just to ask the question answers it.
I would deny the motion and permit the proceedings to be carried out as the statute contemplates.